Title: To George Washington from Major General Nathanael Greene, 22 April 1779
From: Greene, Nathanael
To: Washington, George



Sir
Philadelphia April 22 1779

I waited upon the Minister of France this morning; and find he sets out for Camp on Tuesday next. He has recoverd a tolerable share of health, and seems in perfect good humour. It is said he has been detaind by Congress for some days past; but on what account is a matter of speculation.
There is a report secretly whisperd about Town that there has some overtures of Peace been made by Great Britain through Don Juan to the Minister of France; and by him to the Congress; but not in an official line; and it is said the conditions are such as are totally inadmissable. The fishery to be wholly given up to Great Britain. From the best information I can get. I think there is some foundation for the Report; and that in consequence of it; there is a strange and unaccountable tardiness laid hold of the Minds of the Members of Congress. Every preparation and public exertion seems to be discouragd and embarassed.
I sup’ed with Governor Read last Night; and he threw out several hints of the kind; which I find confirmd by others to day.
I have laid my business before Congress; and requested a special Committee may be appointed to hear me; or that I may be heard before Congress. I expect an answer every moment; and have set down to write in the meantime.
I am fully convinced that it will be totally out of my power to procure the necessary Horses for the Indian expedition or to put the Army in motion by the time your Excellency has fix’t without a very large supply of cash; which we have but a poor prospect of geting. The Boats and Stores I beleive will be in readiness seasonably.
I am more and more convinc’d there is measures taken to render the business of the quarter masters Department odious in the Eyes of the people; and if I have not some satisfaction from the Committee of Congress respecting the matter, I shall beg leave to quit the Department. I think I shall leave it upon as good a footing as is possible to put it under the present difficulties.
I am informd General Lincolns Leg is likely to render him incapable of holding his command to the Southward. Should that be the case; and I leave the Department I am now in; I should be happy to obtain it. I am with great respect Your Excellencys Most Obedient humble Sert
Nathl Greene
